ORDER

On October 13,1992 the court held a public hearing on the petition of the Honorable Susan Steingass, chairperson of the Wisconsin Equal Justice Task Force, and others seeking the creation of a supreme court committee "charged with implementing, monitoring, evaluating and reporting to the court on efforts to eliminate gender-related problems in the delivery of legal services and opportunities for fair and accessible treatment for all persons." That hearing was also held on the related petitions of the Governor's Advisory Council on Domestic Abuse and Madison Men's Organization. The court has considered the presentations at that hearing and the written material filed in the matter.
It Is Ordered that there is created the Supreme Court Gender Equality Committee, charged with assisting the Wisconsin court system, within the bounds of the Supreme Court's administrative and superintending authority, to eliminate bias on the basis of gender and to achieve and promote gender neutrality in the court system. Using as a starting point some of the recommendations of the Equal Jus*670tice Task Force that address matters within the jurisdiction and authority of the courts, the Committee shall ascertain the extent to which the court system has undertaken efforts to eliminate bias on the basis of gender and achieve and promote gender neutrality and suggest and assist in actions to be taken by the court system to accomplish those purposes.
It Is Further Ordered that the following persons are appointed to serve on the Supreme Court Gender Equality Committee:
Honorable Thomas Cane — Wausau
Honorable Patricia S. Curley — Milwaukee
Honorable John B. Kerski — Marinette
Attorney Maureen L. Kinney — LaCrosse
Honorable Barbara A. Kluka Attorney Michael P. Lehner — Kenosha — Princeton
Attorney Linda Swagger Maris — Milwaukee
Gail Richardson, District Court Administrator — Madison
Honorable Earl W. Schmidt — Shawano
Honorable Judith M. Stem, Family Court Commissioner — Elkhom
Honorable Maxine A. White — Milwaukee
It Is Further Ordered that the chair of the Committee shall be selected by its members and the organizational meeting of the Committee shall be called by the Chief Justice.
It Is Further Ordered that the director of state courts shall arrange for the necessary staffing to the Committee.
It Is Further Ordered that the Supreme Court Gender Equality Committee shall file with the court an *671interim report on or before July 1, 1994 and a final report on or before July 1,1995 of the actions taken by the court system, the actions suggested by the Gender Equality Committee and proposed plans and programs to eliminate bias on the basis of gender and achieve and promote gender neutrality in the court system.
Dated at Madison, Wisconsin, this 8th day of June, 1993.
BY THE COURT:
/s/ Marilyn L. Graves
Marilyn L. Graves, Clerk